Citation Nr: 1722775	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical spondylosis and strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for eczema.

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were remanded by the Board for additional development in December 2015.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, adjudication of the issue of an increased rating for eczema that has been stayed will be resumed

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As to the issue of entitlement to a higher rating for cervical spondylosis and strain, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent January 2016 examination, do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to address the deficiencies noted above.   

Additionally, the January 2016 cervical spine examination report stated that the subjective decrease in sensation in the right upper extremity reported by the Veteran is most likely irritation of a sensory nerve.  Per the examiner, this finding alone, in the setting of all other right upper extremity functions as normal, is not diagnostic for right upper extremity radiculopathy.  The examiner concluded that the Veteran suffered from non-service-connected subjective mild right upper extremity radiculitis that is less likely than not proximately due to or the result of the service-connected neck condition.  The Veteran has challenged this finding, and stated that she has been receiving treatment for cervical radiculopathy.  The Board notes that there are records of treatment for cervical radiculopathy during her period in service, specifically in January and March 2010.  Private treatment records dated after the January 2016 examination are also relevant to this issue.  An April 2016 treatment note contains a diagnosis of cervical radiculopathy.  A June 2016 treatment note stated that an EMG was normal without evidence of ulnar neuropathy, carpal tunnel, or cervical radiculopathy.  Nonetheless, an assessment of cervical radiculopathy from that date was found to be unchanged.  Upon remand, the examiner should consider these relevant treatment notes and opine whether it is at least as likely as not that the Veteran has clinically demonstrated cervical spine radiculopathy.

As to entitlement to a rating in excess of 10 percent for migraine headaches, the January 2016 examination noted that the Veteran reported seeking treatment at the emergency room approximately three months earlier for a severe headache.  These emergency room records are not associated with the claims file.  The Veteran's private treatment records include an August 2014 treatment note referencing an event in October that included an atypical migraine with nausea and vomiting, resulting in the Veteran going to the hospital.  These hospital records are not included in the claims file.  Upon remand, an attempt should be made to obtain records of emergency room treatment and October 2013 hospital treatment.

The January 2016 examination report indicated that the Veteran reported missing one day last week for her headache, but that generally she can use medication at work and continue.  The Veteran submitted a May 2016 letter in which she stated that, contrary to what was recorded in the examination report, she misses work due to her migraine headaches at least twice per month.  In this same letter she wrote that her days missed from work are "more frequent than not."  The record does not contain treatment notes or other documentation to clarify the amount of work the Veteran misses due to her headaches.  Upon remand, an attempt should be made to obtain records from the Veteran's employer to determine the number of days she misses from work due to her migraine headaches.  

The Veteran has also challenged the adequacy of the January 2016 examination.  The Veteran's representative asserted in a March 2017 brief that the Veteran did not understand the questions asked of her during the examination because they were vague, misguiding, and incomplete.  The Board notes that the examination report does contain some confusing answers, such as a statement that the frequency of the Veteran's characteristic prostrating attacks was "with less frequent attacks."  It is unclear if this answer means that recently her attacks are less frequent than the one prostrating headache per year and one to two nonprostrating headaches per week reported earlier in the report, or if the answer indicates that the information from earlier in the report is a description of recent symptoms that are less frequent than usual.  As this matter is being remanded, a new examination should be scheduled.  The Veteran's representative requested that if a new examination is performed, VA should provide the examiner's curriculum vitae (CV).  This request should be complied with upon remand.  Nohr v. McDonald, 27 Vet. App. 124   (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify the emergency room where she received treatment for a severe headache, as referenced in the January 2016 examination report, as well as the hospital where she received treatment for an atypical migraine in approximately October 2013, as referenced in an August 2014 private treatment note.  

After obtaining authorization, request records from any facility identified by the Veteran.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  Ask the Veteran to identify any employer from whom she requested time off or sick days due to her migraine headaches.  After obtaining any necessary authorization, contact any employer identified by the Veteran and request any records of the Veteran requiring sick days due to her migraine headaches.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  After completing the above remand instructions, schedule the Veteran for an examination with an appropriate VA clinician to ascertain the nature, frequency, and severity of her migraine headaches.  If possible, the examination should be conducted by an examiner who has not conducted an examination on this matter before.  A copy of the examiner's curriculum vitae should be associated with the examination report and included of record.  The examiner should review the entire claims file and perform all necessary diagnostic tests, and report all clinical manifestations and associated functional impairment in detail.

4.  Schedule the Veteran for a VA examination with an appropriate VA clinician to ascertain the nature and severity of her cervical spondylosis and strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing of the cervical spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the cervical spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the cervical spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is also to specifically discuss whether the Veteran's cervical spine spondylosis and strain is manifested by any neurological impairment, including radiculopathy, and if so, which nerves are involved, and the extent of the impairment.  The examiner is to consider the Veteran's private treatment records, including the April 2016 diagnosis of cervical radiculopathy, and the June 2016 EMG that was without evidence of cervical radiculopathy but did not change the assessment of cervical radiculopathy.  The examiner is also advised that the Veteran received treatment for cervical radiculopathy during service, specifically in January and March 2010.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




